IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00152-CR
 
Mark Reed Cochrane,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 232nd District Court
Harris County, Texas
Trial Court # 919,215
 

MEMORANDUM 
Opinion

 




        This appeal concerns a conviction for possession
of cocaine.  Appellant contends that the
trial court erred in denying his motion to suppress evidence.  Appellant argues that the arresting officer
had no basis on which to stop Appellant, and that the seizure of Appellant’s
cocaine was outside the proper scope of the officer’s search of Appellant.  We will affirm.
      The
stop of Appellant was proper.  The
officer received information that Appellant and another man were stealing beer
from a gas station.  When the officer
asked Appellant to stop, Appellant disregarded the officer and got inside his
car.  These facts gave the officer
reasonable suspicion to believe that a crime was being committed.  See United
  States v. Arvizu, 534 U.S. 266, 273 (2002); Terry v. Ohio, 392 U.S. 1, 30 (1968); Corbin v. State, 85 S.W.3d 272, 276 (Tex. Crim. App. 2002).
      The
seizure of Appellant’s cocaine was likewise proper.  After the officer performed a Terry search of Appellant’s person,
Appellant told the officer that he had several hypodermic needles in his pocket.  Such needles can be used as a weapon.  See
Thomas v. State, 884 S.W.2d 215, 217, 218 (Tex. App.—El Paso 1994, pet.
ref’d); Harris v. State, 827 S.W.2d
49, 50 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).  The lone officer was detaining two possibly
intoxicated men.  The officer thus
reasonably seized Appellant’s needles.  See Adams v.
Williams, 407 U.S. 143, 147-48 (1972).  In the course of removing the needles from
Appellant’s pocket, the officer found a straw that had cocaine on it, and
properly seized it.  See Michigan v.
Long, 463 U.S. 1032, 1050 (1983); Texas v. Brown, 460 U.S. 730, 737-39 (1983) (plurality op.); Walter v. State, 28 S.W.3d 538, 541
(Tex. Crim. App. 2000).
      Accordingly,
we overrule Appellant’s issues, and affirm the judgment.
TOM
GRAY
Chief Justice
Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Opinion
delivered and filed August 25, 2004
Affirmed
Do
not publish
[CR25]